DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9-10, 12, 14-16, 18 of U.S. Patent No. 9,721,611 (herein “’611”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘611
A system configured for generating videos from video clips, the system comprising: 

provide different story themes for generating a video edit from a set of video clips, the set of video clips comprising a first video clip and a second video clip, individual ones of the story themes defined by different sets of rules for automatically generating the video edit, the different story themes including a first story theme and a second story theme different from the first story theme, the first story theme defined by a first set of rules for automatically generating the video edit and the second story theme defined by a second set of rules for automatically generating the video edit, the first set of rules being different from the second set of rules, the first set of rules and the second set of rules including different rules to 


or more moments of interest within individual ones of the video clips, the 

one or more physical processors configured by machine-readable instructions to: 
identify one or more moments of interest within individual video clips of a set of video clips for generating a video, individual moments of interest being associated with values of attributes of the video clips, the set of video clips comprising a first video clip and a second video, such that: 
a first moment of interest is identified within the first video clip, the first moment of interest corresponding to a first point in time within the first video clip, the first point in time being associated the first video clip having a first value of a first attribute;  and 
a second moment of interest is identified within the second video clip, the second moment of interest corresponding to a second point in 
associate individual moments 
of interest with individual portions of a video, the associations including a 
first association of the first moment of interest with a first portion of the 
video, and a second association of the second moment of interest with a second portion of the video;  



generate the video using the set of video clips based on the associations, such that the video is generated using the first video clip based on the first association and the second video clip based on the second association;  and
based on user selection of the second story theme, automatically, and 


determining a first preference of 
the user, the first preference specifying one or more values of the first attribute of the video clips;  
determining whether the value of the first attribute of the first video clip matches at least one of the one or more values of the first attribute specified by the first preference;  
responsive to the first preference specifying at least the first value of the first attribute, determining that the first point in time within the first video clip 
is associated with the first video clip having the first value of the first 
attribute;  and 
associating the first point in time with the first moment of interest, the 


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘611. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘611 in that claim 1 of ‘611 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘611 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘611. That is, claim 1 of the instant application is anticipated by claim 1 of ‘611.
Claim 2 of the instant application corresponds to claim 1 of Patent ‘611.
Claim 3 of the instant application corresponds to claim 3 of Patent ‘611.
Claim 4 of the instant application corresponds to claim 5 of Patent ‘298.
Claim 5 of the instant application corresponds to claim 6 of Patent ‘298.
Claim 6 of the instant application corresponds to claim 7 of Patent ‘298.
Claim 7 of the instant application corresponds to claim 7 of Patent ‘298.
Claim 8 of the instant application corresponds to claim 9 of Patent ‘298.

Regarding claim 11 of instant application
Claim 11 of instant application
Claim 10 of ‘611

providing different story themes for generating a video edit from a set of video clips, the set of video clips comprising a first video clip and a second video clip, individual ones of the story themes defined by different sets of rules for automatically generating the video edit, the different story themes including a first story theme and a second story theme different from the first story theme, the first story theme defined by a first set of rules for automatically generating the video edit and the second story theme defined by a second set of rules for automatically generating the 

moments of interest within individual ones of the video clips, the method being implemented in a computer system comprising one or more physical processor and storage media storing machine-readable instructions, the method comprising: 
identifying one or more moments of interest within individual video clips of a set of video clips for generating a video, individual moments of interest being associated with values of attributes of the video clips, the set of video clips comprising a first video clip and a second video, including identifying: 
a first moment of interest within the first video clip, the first moment of 
interest corresponding to a first point in time within the first video clip, 

value of a first attribute;  and 
a second moment of interest within the second video clip, the second moment of interest corresponding to a second point in time within the second video clip, the second point in time being associated with the second video clip having a second value of a second attribute;  
associating individual moments of interest with individual portions of the 
video, the associations including a first association of the first moment of 
interest with a first portion of the video, and a second association of the 
second moment of interest with a second portion of the video;  



wherein identifying the first moment of interest within the first video clip comprises: 
determining individual values of individual attributes of the first video clip, including determining that a value of the first attribute of the first video 
clip is the first value;  
determining a first preference of the user, the first preference specifying one or more values of the first attribute of the video clips;  
determining whether the value of the first attribute of the first video 
clip matches at least one of the one or more values of the first attribute 
specified by the first preference;  responsive to the first preference 
specifying at least the first value of the first attribute, determining that 

first video clip having the first value of the first attribute;  and 
associating the first point in time with the first moment of interest, the 
association facilitating identification of the first moment of interest within 
the first video clip.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘611. In conclusion, claim 11 of the instant application is anticipated by claim 10 of ‘611 in that claim 10 of ‘611contains all the limitations of claim 11 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 10 of ‘611 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 11 is generic to all that is recited in claim 10 of ‘611. That is, claim 11 of the instant application is anticipated by claim 10 of ‘611.
Claim 12 of the instant application corresponds to claim 10 of Patent ‘611.
Claim 13 of the instant application corresponds to claim 12 of Patent ‘611.
Claim 14 of the instant application corresponds to claim 14 of Patent ‘611.
Claim 15 of the instant application corresponds to claim 15 of Patent ‘611.
Claim 16 of the instant application corresponds to claim 16 of Patent ‘611.
Claim 17 of the instant application corresponds to claim 16 of Patent ‘611.
Claim 18 of the instant application corresponds to claim 18 of Patent ‘611.

Claims 9, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9-10, 12, 14-16, 18 of U.S. Patent No. 9,721,611 (herein “’611”) in view of US 2015/0296242 by Khalil et al.
Regarding claim 9 of instant application, claim 1 of ‘611 teaches the claimed as discussed above but fails to teach the system wherein the supplemental audio comprises a song, and the synchronization of the transition between the end of the first video portion and the start of the second video portion of the video edit with the supplemental audio comprises a synchronization of the transition with an orchestrated transition of the song.
Khalil et al. discloses the supplemental audio comprises a song, and the synchronization of the transition between the end of the first video portion and the start of the second video portion of the video edit with the supplemental audio comprises a synchronization of the transition with an orchestrated transition of the song (paragraph 0043-0046, 0057, 0073) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the supplemental audio comprises a song, and the synchronization of the transition between the end of the first video portion and the start of the second video portion of the video edit with the supplemental audio comprises a synchronization of the transition with an orchestrated transition of the song, as taught by Khalil et al. into the system of claim 1 of ‘611, 
Claim 19 is rejected for the same reason as discussed in the corresponding claim 9 above.

Claims 10, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9-10, 12, 14-16, 18 of U.S. Patent No. 9,721,611 (herein “’611”) in view of US 2010/0183280 by Beauregard et al.
Regarding claim 10 of instant application, claim 1 of ‘611 teaches the claimed as discussed above but fails to teach the system wherein quantities and lengths of video portions of the video edit are determined based on the supplemental audio.
Beauregard et al. discloses the system wherein quantities and lengths of video portions of the video edit are determined based on the supplemental audio (fig. 1, 2, paragraph 0039-0045) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include quantities and lengths of video portions of the video edit are determined based on the supplemental audio, as taught by Beauregard et al. into the claim 1 of ‘611, because such incorporation would allow a user to provide more options during generating video, thus increase user accessibility of the system.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 10 above.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13-16, 18-20 of U.S. Patent No. 10,186,298 (herein “’298”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘298
A system configured for generating videos from video clips, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
provide different story themes for generating a video edit from a set of video clips, the set of video clips comprising a first video clip and a second video clip, individual ones of the story themes defined by different sets of rules for automatically generating the video edit, the different story themes including a first story theme and a second story theme different from the first story theme, the 


or more moments of interest within individual ones of the video clips, the 
system comprising: 
one or more physical processors configured by machine-readable instructions to: 
identify one or more moments of interest within individual video clips of a set of video clips for generating a video edit, the set of video clips comprising a first video clip and a second video clip such that a first moment of interest is identified within the first video clip and a second 
provide multiple preset storyboards for user selection, wherein individual ones of the preset storyboards define different edits of the video edit prior to the user selection of any of the preset storyboards, the preset storyboards including a first preset storyboard and a second preset storyboard different from the first preset storyboard, the first storyboard specifying a first quantity of video portions that make up the video edit and first lengths of the video portions that make up the video edit, and the second storyboard defining a second quantity of the video portions that make up the video edit and second lengths of the video portions that make up the video edit, wherein the first preset story board defines (1) a first video portion having 

based on user selection of the first preset storyboard, automatically and without additional user selection further defining the video portions of the video edit, determine the first quantity as a quantity of the video portions that make up the video edit and the first lengths as lengths of the video portions that make up the video edit;  
based on user selection of the second story theme, automatically, and without additional user selection further defining the video edit, generate the video edit based on the second set of rules for automatically generating the video edit, the video edit generated based on the second set of rules different from the video edit generated based on the first set of rules.
associate individual moments of interest with individual video portions of the video edit, the associations including a first association of the first moment of interest with the first video portion of the video edit, and a second association of the second moment of interest with the second video 
portion of the video edit;  and 
generate the video edit using the set of video clips based on the 


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘298. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘298 in that claim 1 of ‘298 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘298 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘298. That is, claim 1 of the instant application is anticipated by claim 1 of ‘298.
Claim 2 of the instant application corresponds to claim 1 of Patent ‘298.
Claim 3 of the instant application corresponds to claim 3 of Patent ‘298.
Claim 4 of the instant application corresponds to claim 4 of Patent ‘298.
Claim 5 of the instant application corresponds to claim 5 of Patent ‘298.
Claim 6 of the instant application corresponds to claim 6 of Patent ‘298.
Claim 7 of the instant application corresponds to claim 6 of Patent ‘298.
Claim 8 of the instant application corresponds to claim 8 of Patent ‘298.
Claim 9 of the instant application corresponds to claim 9 of Patent ‘298.
Claim 10 of the instant application corresponds to claim 10 of Patent ‘298.

Regarding claim 11 of instant application
Claim 11 of instant application
Claim 11 of ‘298
A method of generating videos from video clips, the method being implemented in a computer system comprising one or more physical processor and storage media storing machine-readable instructions, the method comprising: 
providing different story themes for generating a video edit from a set of video clips, the set of video clips comprising a first video clip and a second video clip, individual ones of the story themes defined by different sets of rules for automatically generating the video edit, the different story themes including a first story 

moments of interest within individual ones of the video clips, the method being implemented in a computer system comprising one or more physical processor and storage media storing machine-readable instructions, the method comprising: 
identifying one or more moments of interest within individual video clips of a set of video clips for generating a video edit, the set of video clips 
comprising a first video clip and a second video, including identifying a first moment of interest within the first 
storyboards, the preset storyboards including a first preset storyboard and a second preset storyboard different from the first preset storyboard, the first storyboard specifying a first quantity of video portions that make up the video edit and first lengths of the video portions that make up the video edit, and the second storyboard defining a second quantity of the video portions that make up the video edit and second lengths of the video portions that make up the video edit, wherein the first preset story board defines (1) a first video portion having 


based on user selection of the first preset storyboard, automatically 
and without additional user selection further defining the video portions of 
the video edit, determining the first quantity as a quantity of the video 
portions that make up the video edit and the first lengths as lengths of the 
video portions that make up the video edit;  
based on user selection of the second story theme, automatically, and without additional user selection further defining the video edit, generating the video edit based on the second set of rules for automatically generating the video edit, the video edit generated based on the second set of rules different from the video 

using (1) the first length of the first video clip based on the first 
association and the first storyboard, and (2) the second length of the second video clip based on the 
associating individual moments of interest with individual portions of the video portions of the video edit, the 
associations including a first association of the first moment of interest with the first video portion of the video edit, and a second association of the second moment of interest with the second video portion of the video edit;  and 



It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘298. In conclusion, claim 11 of the instant application is anticipated by claim 11 of ‘298 in that claim 11 of ‘298 contains all the limitations of claim 11 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 11 of ‘298 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 11 is generic to all that is recited in claim 11 of ‘298. That is, claim 11 of the instant application is anticipated by claim 11 of ‘298.
Claim 12 of the instant application corresponds to claim 11 of Patent ‘298.
Claim 13 of the instant application corresponds to claim 13 of Patent ‘298.
Claim 14 of the instant application corresponds to claim 14 of Patent ‘298.
Claim 15 of the instant application corresponds to claim 15 of Patent ‘298.
Claim 16 of the instant application corresponds to claim 16 of Patent ‘298.
Claim 17 of the instant application corresponds to claim 16 of Patent ‘298.
Claim 18 of the instant application corresponds to claim 18 of Patent ‘298.
Claim 19 of the instant application corresponds to claim 19 of Patent ‘298.
Claim 20 of the instant application corresponds to claim 20 of Patent ‘298.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-20 of U.S. Patent No. 10,748,577 (herein “’577”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘577
A system configured for generating videos from video clips, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
provide different story themes for generating a video edit from a set of 


one or more physical processors configured by machine-readable instructions to: 
identify one or more moments of interest within individual video clips of 
provide story themes for user selection, wherein individual ones of the story themes are defined by different sets of rules for automatically generating the video edit, the story themes including a first story theme and a second story theme different from the first story theme, the first story theme defined by a first set of rules for automatically generating the video edit and the second story theme defined by a second set of rules for automatically generating the video edit, the first set of rules being different from the second set of rules, 

based on user selection of the first story theme, automatically, and without additional user selection further defining the video edit, generate the video edit based on the one or more moments of interest within the individual video clips and the first set of rules for automatically generating the video edit; and

based on user selection of the second story theme, automatically, and without additional user selection further defining the video edit, generate the video edit based on the one or more moments of interest within the individual video clips and the second set of rules for automatically generating the video edit, the video edit generated based on the second set of rules different from the video edit generated based on the first set of rules.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘577. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘577 in that claim 1 of ‘577 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘577 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘577. That is, claim 1 of the instant application is anticipated by claim 1 of ‘577.
Claim 2 of the instant application corresponds to claim 1 of Patent ‘577.
Claim 3 of the instant application corresponds to claim 3 of Patent ‘577.
Claim 4 of the instant application corresponds to claim 4 of Patent ‘577.
Claim 5 of the instant application corresponds to claim 5 of Patent ‘577.
Claim 6 of the instant application corresponds to claim 6 of Patent ‘577.
Claim 7 of the instant application corresponds to claim 7 of Patent ‘577.
Claim 8 of the instant application corresponds to claim 8 of Patent ‘577.
Claim 9 of the instant application corresponds to claim 9 of Patent ‘577.
Claim 10 of the instant application corresponds to claim 10 of Patent ‘577.

Regarding claim 11 of instant application
Claim 11 of instant application
Claim 11 of ‘577
A method of generating videos from video clips, the method being implemented in a computer system comprising one or more physical processor and storage media storing machine-readable instructions, the method comprising: 
providing different story themes for generating a video edit from a set of video clips, the set of video clips comprising a first video clip and a second video clip, individual ones of 

identifying one or more moments of interest within individual video clips of a set of video clips for generating a video edit, the set of video clips comprising a first video clip and a second video, including identifying a first moment of interest within the first video clip and a second moment of interest within the second video clip: 
providing story themes for user selection, wherein individual ones of the story themes are defined by different sets of rules for automatically generating the video edit, the story themes including a first story theme and a second story theme different from the first story theme, the first story theme defined by a first set of rules for automatically generating the video edit and the second story theme defined by a second set of rules for automatically generating the video edit, the first set of rules being different from the second set of rule, the first set of rules and the second set of rules including different rules to identify different temporal spans of the set of video clips to be included within the video edit such that the first set of rules includes a first rule used to identify a first temporal span of the first video clip to be included within the video edit and the second set of rules includes a second rule used to identify a second temporal span of the first video clip different from the first temporal span to be included within the video edit; 

based on user selection of the first story theme, automatically, and without additional user selection further defining the video edit, generating the video edit based on the one or more moments of interest within the individual video clips and the first set of rules for automatically generating the video edit; and
based on user selection of the second story theme, automatically, and without additional user selection further defining the video edit, generating the video edit based on the second set of rules for automatically 



It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘577. In conclusion, claim 11 of the instant application is anticipated by claim 11 of ‘577 in that claim 11 of ‘577 contains all the limitations of claim 11 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 11 of ‘577 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently 
Claim 12 of the instant application corresponds to claim 11 of Patent ‘577.
Claim 13 of the instant application corresponds to claim 13 of Patent ‘577.
Claim 14 of the instant application corresponds to claim 14 of Patent ‘577.
Claim 15 of the instant application corresponds to claim 15 of Patent ‘577.
Claim 16 of the instant application corresponds to claim 16 of Patent ‘577.
Claim 17 of the instant application corresponds to claim 17 of Patent ‘577.
Claim 18 of the instant application corresponds to claim 18 of Patent ‘577.
Claim 19 of the instant application corresponds to claim 19 of Patent ‘577.
Claim 20 of the instant application corresponds to claim 20 of Patent ‘577.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484